Title: To James Madison from Rodolphe Tillier, 27 April 1809
From: Tillier, Rodolphe
To: Madison, James


Your Excelency
Canto belle FontaineUpper L. T. 27. April 1809
To represent the present situation of these remote parts of the United States Territory may be of public service, to the wise administration of your Excelency; and can give no offence if founded on Fact & real Truth.
Two years ago an Expidition has been made here under the command of Lieut. Pryor to take back the Mandan Chief & family, it failed on account of being coupled with a private expidition, it was attacked by the Riccaras; by this combination the result has been Two Soldiers wounded & four or five lives lost on board Chouteau’s boat & a vast & needless Expence, as no inquiries have been made of the real cause, tho’ the Public has suffered no fault can be laid and ascertained either to the Commander or Chouteau, it is said the Riccaras disclaim also to have had any evil intention to oppose the U. S., and that it was intirely owing to the Misunderstanding and Mismanagement of the parties of Lieut. Pryor and Chouteau’s people.
Last year a War was predetermined against the Osages, & all the surrounding savages were invited in grand Council to join the Administration utterly to destroy them, without ever manifesting any plausible ground or reason. Their conduct has proved falcity under the pretext of establishing a Branch Factory, they submited to have a regular & militia force marched to establish a Fort, to change their residence, & to resign to the U. S. on the bare demand of an Indian Agent the greatest part of their land & Inheritance, and if I am well informed by one of the principal Osage Interpreters that if they did not submit they were threatened to be utterly destroyed from the face of the Earth! This treatment does not certainly conciliate them and must make a strong impression in disfavour of all the friendly assurances of the President and former administration, it has cost considerable sums to the Treasury, it disatisfied the Volunteering amongst the Inhabitants in the service of the United States.
This month past the same alarms are repeated in regard of the Sawky’s as last year against the Osages, suddenly all the disposeable men & forces both military & militia have been set on foot to defend the Branch Factory & Fort of the U. S. of Belle Vue Garrison Mississippie except seventeen soldiers in this Cantonement under the command of Lieut. Lucas, the remainder have gone to succour Lieut Kingsley posted with a company. Not a Volunteer would march but about two hundred militia minute men have been by Proclamation forced to it, nothing to construe as an overact on the part of the Indians Sawky, Puants has happened, the whole expidition is aparently founded upon idle presumptuous reports—the French and other inhabitants complain against these proceedings as impolitic, unjust, vexatory & ruinious to them but they obey.
There is an other Expidition on foot of about two hundred men divided into shares to hunt Beaver on the upper part of the Missourie, some thought it was to pillage the North West or Hudson Bay company, others with Hostile views against the Spaniards in Mexico (as the ostensible pretexts to hunt beaver would be an absurdity) however it was after designed that it was to bring the Mandan Chief and family home that the Governor promised the company seven thousand dollars if deliver safe, at present it seems by the Proclamation of the Governor to be altogether on public account, man’d & officered and paid as U. S. militia &c. Is it proper for the public service that the U. S. officers as a Governor or a Super Intendant of Indian Affairs & U. S. Factor at St Louis should take any share in Mercantile and private concerns.
I am with devotion & respect Yours Excelency Most Obdient & humble servant
Rodolphe Tillier
